           Case 1:17-cv-10789-JGD Document 85 Filed 07/10/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



AMANDA JOHNSON,
                                Plaintiff,

v.                                                               Case No. 17-cv-10789

CENTRAL INTELLIGENCE AGENCY

                                Defendant.




              PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

     Pursuant to Rule 56.1, Plaintiff now cross-moves for Summary Judgment. As grounds,

Plaintiff refers to the accompanying memorandum of law and statement of undisputed material

facts.

     Plaintiff specifically requests that the Court enter judgment that:

     (a)    Defendant Central Intelligence Agency shall provide a renewed declaration detailing

the search of its Information Management Services (“IMS”). Such declaration must include, at a

minimum, the following:

     (1) A description of IMS’ record systems. Such a description must (i) identify, by both name

     and description of contents, all record systems that contain IMS records; and (ii) explain

     which record systems were searched, and if any systems containing IMS records were not

     searched, the basis for not searching those systems.

     (2) A description of how Defendant used search terms when searching IMS record systems

     via queries to electronic databases. Such a description should indicate (i) every search term

     or series of search terms used; (ii) how such search terms were combined; (iii) whether some
          Case 1:17-cv-10789-JGD Document 85 Filed 07/10/20 Page 2 of 3



    or all of the terms needed to be present for a record to be deemed responsive; (iv) whether

    searches included the body of records or only their titles; and (iv) whether Defendant then

    removed any search results from the responsive records before producing them to Plaintiff,

    and if so, what those methods were and how they ensured that no responsive records were

    incorrectly removed.

    (b)     Defendant shall search the personal email accounts used by its Office of Public

Affairs staff for records responsive to Plaintiff’s request.

    (c)     Defendant shall search the Office of the Director of the CIA for records responsive to

Plaintiff’s request.

    (d)     Defendant shall produce a renewed copy of the record labeled C06779112, removing

all redactions covering discussion of the “brand impersonation” account and any other

information for which an Freedom of Information Act exemption does not apply, or in the

alternative, submit a fully unredacted copy of said record for in camera review by the Court to

determine whether it contains any reasonably segregable information.

                                                 Respectfully Submitted,
                                                 AMANDA JOHNSON
                                                 By her counsel,
                                                  /s/ Andrew F. Sellars
                                                 ANDREW F. SELLARS (BBO No. 682690)
                                                 BU/MIT Technology Law Clinic
                                                 Boston University School of Law
                                                 765 Commonwealth Avenue
                                                 Boston, MA 02215
                                                 sellars@bu.edu
                                                 Tel: (617) 358-7377
                                                 Fax: (617) 353-6944
Dated: July 10, 2020
         Case 1:17-cv-10789-JGD Document 85 Filed 07/10/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on July 10, 2020.


                                                 /s/ Andrew F. Sellars
